          Case 3:19-cv-07270-WHA Document 173 Filed 03/04/21 Page 1 of 4




1    Tyler W. Hudson (pro hac vice)                                     Attorneys for Plaintiffs
     Eric D. Barton (pro hac vice)                                      Matthew W.H. Wessler (pro hac vice)
2    Melody R. Dickson (pro hac vice)                                   Jonathan E. Taylor (pro hac vice)
     Austin Brane (State Bar No. 286227)                                GUPTA WESSLER PLLC
3    WAGSTAFF & CARTMELL LLP                                            1900 L Street NW, Suite 312
     4740 Grand Ave., Suite 300                                         Washington, DC 20036
4    Kansas City, MO 64112                                              (202) 888-1741
     (816) 701-1100                                                     matt@guptawessler.com
5    thudson@wcllp.com                                                  jon@guptawessler.com
     ebarton @wcllp.com
6    mdickson@wcllp.com                                                 Jennifer Bennett (State Bar No. 296726)
     abrane@wcllp.com                                                   GUPTA WESSLER PLLC
7                                                                       100 Pine Street, Suite 1250
                                                                        San Francisco, CA 94111
8    Attorneys for Plaintiffs                                           (415) 573-0336
     (additional counsel listed on signature                            jennifer@guptawessler.com
9    page)
10

11                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
12                                    SAN FRANCISCO DIVISION
13
     JERMAINE THOMAS, JERMAINE
14   MILLER, JAMIE POSTPICHAL,
15   RONALD ELLISON, SARAH
     WATERS, MAISHIA JOHNSON, and
16   USULA FREITAS, on behalf of
     themselves and others similarly situated,             Case No. 3:19-cv-07270-WHA
17

18            Plaintiffs,                                  MOTION TO SEAL
     v.                                                    PURUSANT TO LOCAL RULE 79-5(e)
19

20
     CRICKET WIRELESS, LLC,
21

22            Defendant.

23

24

25

26

27

28                          Motion to Seal Pursuant to Local Rule 79-5 (Case No. 3:19-cv-07270-WHA)
                                                                1
        Case 3:19-cv-07270-WHA Document 173 Filed 03/04/21 Page 2 of 4




 1                                                   Requested Relief
 2           In accordance with the Stipulated Protective Order (Doc. No. 71) and related Order from
 3   Judge Alsup (Doc. No. 77), Plaintiffs request permission from the Court pursuant to Local Rule 79-
 4
     5(e) to file under seal an unredacted version of the proposed Third Amended Complaint. Plaintiffs
 5
     would publicly file a redacted version of their Third Amended Complaint pursuant to Local Rule
 6
     which redacts only the alleged confidential material that is subject to the current Protective Order.
 7

 8                                              Memorandum in Support

 9           Where Plaintiffs seek to quote documents designated “Confidential” in filings with the Court,

10   the Stipulated Protective Order requires that Plaintiffs seek a sealing order. Pursuant to Local Rule
11   79-5, “A sealing order may issue upon a request that establishes that the document, or portions thereof,
12
     are privileged, protectable as a trade secret or otherwise entitled to protection under the law (hereinafter
13
     referred to as “sealable”).” Here, Plaintiffs’ Third Amended Complaint includes quotations from a
14
     document that Defendant Cricket Wireless, LLC (“Cricket” or “Defendant”) has designated as
15

16   “Confidential” pursuant to the parties’ Stipulated Protective Order. Doc. 71. That document has

17   been bates labeled for reference as CRICKET01644898 and is entitled “Joint Opposition of AT&T

18   Inc. and Leap Wireless International, Inc. To Petitions To Deny and Conduct and Reply To
19   Comments”. CRICKET01644898 was submitted by Defendant’s parent company to the FCC on
20
     October 23, 2013. Cricket maintains that this document and any quotations therein should not be
21
     publicly filed. Thus, in compliance with the Stipulated Protective Order, Plaintiffs seek permission
22
     from the Court to file their Third Amended Complaint under seal to protect the confidentiality of the
23
     document.
24

25           In accordance with Local Rule 79-5, the following documents are attached hereto in support

26   of the motion:
27           (A) Declaration in Support of the Motion to Seal (Exhibit 1);
28                                                            -1-
                 Declaration in Support of Motion for Leave to Amend Complaint and Modify Case Management Order
        Case 3:19-cv-07270-WHA Document 173 Filed 03/04/21 Page 3 of 4




 1          (B) Proposed Order (Exhibit 2);
 2          (C) A redacted version of Plaintiffs’ Third Amended Complaint (Exhibit 3); and
 3
            (D) An unredacted version of Plaintiffs’ Third Amended Complaint (Exhibit 4).
 4
            WHEREFORE, Plaintiffs respectfully request that the Court seal the unredacted version of
 5
     the Third Amended Complaint, allow Plaintiffs to publicly file a redacted version of the Third
 6

 7   Amended Complaint, and for such other and further relief as the Court deems just and necessary

 8   under the circumstances.

 9
                                                                  WAGSTAFF & CARTMELL LLP
10
     Dated: March 4, 2021                                         /s/ Tyler Hudson
11
                                                                  Tyler Hudson
12

13

14
     WAGSTAFF & CARTMELL LLP                                      GUPTA WESSLER PLLC
15   Tyler W. Hudson (pro hac vice)                               Matthew W.H. Wessler (pro hac vice)
     Eric D. Barton (pro hac vice)                                Jonathan E. Taylor (pro hac vice)
16   Melody R. Dickson (pro hac vice)                             1900 L Street NW, Suite 312
     Austin Brane, CA Bar #286227                                 Washington, DC 20036
17   4740 Grand Ave., Suite 300                                   (202) 888-1741
18   Kansas City, MO 64112                                        matt@guptawessler.com
     Tel. (816) 701-1100                                          jon@guptawessler.com
19   Fax (816) 531-2372
     thudson@wcllp.com                                            Jennifer Bennett
20   ebarton@wcllp.com                                            100 Pine Street, Suite 1250
     mdickson@wcllp.com                                           San Francisco, CA 94111
21   abrane@wcllp.com                                             (415) 573-0336
22                                                                jennifer@guptawessler.com

23

24

25

26

27

28                                                          -2-
               Declaration in Support of Motion for Leave to Amend Complaint and Modify Case Management Order
        Case 3:19-cv-07270-WHA Document 173 Filed 03/04/21 Page 4 of 4




 1
     CONSUMER LAW PRACTICE
 2   OF DANIEL T. LEBEL
 3   PO Box 720286
     San Francisco, CA 94172
 4   Tel: 415-513-1414
     Fax: 877-563-7848
 5   danlebel@consumerlawpractice.com
 6   WADDELL LAW FIRM LLC
 7   A. Scott Waddell (pro hac vice)
     1900 W. 75th Street, Suite 220
 8   Prairie Village, Kansas 66208
     Tel: 816-914-5365
 9   scott@aswlawfirm.com
10
     BELL LAW, LLC
11   Bryce B. Bell (pro hac vice)
     Mark W. Schmitz (pro hac vice)
12   Andrew R. Taylor (pro hac vice)
     2600 Grand Blvd., Suite 580
13
     Kansas City, Missouri 6410
14   Tel: 816-886-8206
     Fax: 816-817-8500
15   Bryce@BellLawKC.com
     MS@BellLawKC.com
16   AT@BellLawKC.com
17
     Attorneys for Plaintiffs
18

19

20   ATTESTATION: The filer attests that concurrence in the filing of this document has been obtained
                                          from the signatory.
21

22

23

24

25

26

27

28                                                           -2-
                Declaration in Support of Motion for Leave to Amend Complaint and Modify Case Management Order
